Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no.17/190,835 filed 3/3/2021 with a foreign priority date of 3/27/2020.  All claims have been examined and are currently pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Drescher et al (2017/0136969) in view of Renard et al (2016/0098992).

Regarding claim 1 Drescher et al (2017/0136969) teaches An in-vehicle apparatus that is connectable to a device (abstract: infotainment and connectivity system for vehicle; 9: communication synchronization system synchronizes the control module of the infotainment and connectivity system with a personal communication device) [that includes a voice assistant function,] the in-vehicle apparatus comprising: 
a voice detector that performs voice recognition of an audio signal input from a microphone and that controls functions of the in-vehicle apparatus based on a result of the voice recognition ([0005] An infotainment and connectivity system for a vehicle is provided, the infotainment and connectivity system includes a control module, a first plurality of input devices, and a plurality of output devices; 6: input device includes a microphone; 20: provide or perform various operations; 21: voice input or microphone 28, an image sensor 30, and a video camera 32 disposed in the interior cabin 16 of a vehicle 18. The input devices 26 are configured to receive audio and visual data provided by the driver 14 of the vehicle 18, or in some cases, a passenger of the vehicle 18. For example, in an autonomous vehicle, all people in the vehicle are passengers and therefore may provide commands to the infotainment and connectivity system 12.;
22: [0022] The voice input or microphone 28 of the plurality of input devices 26 is capable of receiving audio data and providing it to the control module 20. Among the software included in the control module 20 or cloud server 34 is a voice recognition software capable of converting audio data to commands that are comprehensible by the control module 20 and manipulated into various commands directed to the various output devices 24. One such example of a command input includes the driver reciting “Call home.” The voice recognition software will identify the input command, convert the input command to an output instruction, and send the instruction to the proper output device. In this instance, the driver's cell phone, which is connected to the infotainment and connectivity system 12 via Bluetooth or other wireless or wired connection, will be instructed to place a call to the phone number listed under the contact “Home.”); and 
an interface that communicates with the device (9; 22), wherein 
when being informed of a detection of a predetermined word in the audio signal as the result of the voice recognition of the audio signal performed by the voice detector, the interface sends to the device, not via the voice detector, the audio signal input from the microphone, the predetermined word being for activating the [voice assistant] function of the device (22);
but does not specifically teach where Renard teaches
a device that includes a voice assistant function (92)
and the predetermined word being for activating the voice assistant function of the device (92: monitor the voice inputs for a wake-up word that triggers the personal assistant; car manufacturer may allow a customer access the voice assistant of the customer’s mobile phone).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Renard presenting a reasonable expectation of success in still allowing the device to perform a specific operation based on a received command.


Regarding claim 10 Drescher and Renard teach A speech processing method in an in-vehicle apparatus that is connectable to a device that includes a voice assistant function, the in-vehicle apparatus comprising: 
a voice detector that performs voice recognition of an audio signal input from a microphone and that controls functions of the in-vehicle apparatus based on a result of the voice recognition; and 
an interface that communicates with the device, 
wherein the speech processing method includes the steps of: 
i) sending, to the voice detector, the audio signal input from the17FT2019-0168/US microphone; 
ii) when a predetermined word for activating the voice assistant function of the device is detected by the voice detector, informing the interface of a detection of the predetermined word; and 
iii) the interface sending to the device, not via the voice detector, the audio signal input from the microphone based on the detection of the predetermined word.
Rejected for similar rationale and reasoning as claim 1


6.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Drescher et al (2017/0136969) in view of Renard et al (2016/0098992) in further view of Lin et al (2017/0365257).

Regarding claim 2 Drescher does not specifically teach where Lin teaches The in-vehicle apparatus according to claim 1, wherein the interface includes an interface buffer that temporarily stores the audio signal input from the microphone, and when being informed of the detection of the predetermined word, the interface sends the audio signal stored in the interface buffer to the device ([0024] At the same time as the indication unit 13 of the audio detection module 10 transmits a first indication signal to the wake-up unit 31 of the control module 30, the recognition unit 11 of the audio detection module 10 temporarily stores the first audio data, which is detected after the wake-up speech, in the buffer unit 15 of the audio detection module 10. In other words, after a user says a wake-up speech, all the following speeches said by the user are temporarily stored in the buffer unit 15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Lin for an improved system to allow for temporarily storing audio until the appropriate device is ready for receipt and processing.

Regarding claim 3 Drescher does not specifically teach where Lin teaches The in-vehicle apparatus according to claim 2, wherein the interface sends, to the device, at least one audio signal among the audio signals stored in the interface buffer, the at least one audio signal being stored in the interface buffer on and after a first time point that is determined by going back a predetermined time period from a second time point at which the interface was informed of the detection of the predetermined word (24; 30 predetermined time).  
Rejected for similar rationale and reasoning as claim 3


7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Drescher et al (2017/0136969) in view of Renard et al (2016/0098992) in further view of Burvall et al (2010/0185434)

Regarding claim 4 Drescher teaches The in-vehicle apparatus according to claim 1, wherein when detecting the predetermined word, the voice detector informs the device of the detection of the predetermined word via the interface, [and at a request of the device that has been informed of the detection of the predetermined word], the interface sends, to the device, not via the voice detector, the audio signal input from the microphone (rejected for similar rationale and reasoning as claim 1),
But does not specifically teach 
and at a request of the device that has been informed of the detection of the predetermined word, the interface sends, to the device.  
Burvall teaches language translation and distributed speech recognition (35), and a receiving device that issues a request, which then allows a sending device to send data (45: server may transmit a request to wireless terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Burvall to ensure that the (receiving) device is ready and capable of receiving and processing the data. 


8.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Drescher et al (2017/0136969) in view of Renard et al (2016/0098992) in further view of Burvall et al (2010/0185434) in further view of Lin et al (2017/0365257).

Regarding claim 5 Drescher, Renard, Burvall, and Lin teach The in-vehicle apparatus according to claim 4, wherein the interface includes an interface buffer that temporarily stores the audio signal input from the microphone, and the interface sends, at the request of the device that has been informed of the detection of the predetermined word, the audio signal stored in the interface buffer to the device.  
Where Lin teaches a buffer for temporarily storing audio (as discussed in claims 2-3),
And Burvall teaches sending at the request of the device (as discussed in claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Lin for an improved system to allow for temporarily storing audio until the appropriate device is ready for receipt and processing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Burvall to ensure that the (receiving) device is ready and capable of receiving and processing the data. 


Regarding claim 6 Drescher, Renard, Burvall, and Lin teach The in-vehicle apparatus according to claim 5, wherein the interface sends, to the device, at least one audio signal among the audio signals stored in the interface buffer, the at least one audio signal being stored in the interface buffer on and after a first time point that is determined by going back a predetermined time period from a third time point at which the device was informed of the detection of the predetermined word.  
Rejected for similar rationale and reasoning as claim 5 (and 3).


9.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Drescher et al (2017/0136969) in view of Renard et al (2016/0098992) in further view of Misawa et al (2017/0178663)

Regarding claim 7 Drescher does not specifically teach The in-vehicle apparatus according to claim 1, further comprising: 
a first echo canceller and a first noise canceller that are included in the voice detector; and 
a second echo canceller and a second noise canceller different from the first echo canceller and the first noise canceller, wherein 16FT2019-0168/US the audio signal is input from the microphone to the interface via the second echo canceller and the second noise canceller.  
Misawa teaches voice recognition for automobiles without using hands (0002);
when the navigation system is provided with an echo canceller device which, when a guidance speech uttered from the system itself is returned as an echo signal, eliminates it from voice signals of the user (4);
a car navigation system 90. The navigation system 90 includes a speaker 91, a microphone 92, a voice recognition unit 93, a main control unit 94, a guidance speech generation unit 95, and the like (6);
The echo canceller device according to the present invention can be used not only for the navigation system described above but also for hands free use of mobile phones ([0110]);
First echo canceller (19)
Second echo canceller (27)
First noise suppression unit (28)
Second noise suppression (29)
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate noise and echo cancellers with vehicle components (voice detector/recognizer and interface) to ensure the removal of extraneous information for proper audio processing and recognition.

Regarding claim 8 Drescher does not specifically teach where Misawa teaches The in-vehicle apparatus according to claim 7, wherein the second echo canceller and the second noise canceller also function as an echo canceller and a noise canceller that are used for handsfree talk by use of the device.  
	Rejected for similar rationale and reasoning as claim 7


10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Drescher et al (2017/0136969) in view of Renard et al (2016/0098992) in further view of Misawa et al (2017/0178663) In further view of Lin et al (2017/0365257).

Regarding claim 9 Drescher teaches The in-vehicle apparatus according to claim 1, wherein the voice detector includes: 
[a first echo canceller and a first noise canceller to which] the audio signal is input from the microphone; 
an automatic speech recognizer that i) receives the audio signal [that went through the first echo canceller and the first noise canceller,] and ii) recognizes the predetermined word; and 
[a voice detector buffer that temporarily stores the audio signal that went through the first echo canceller and the first noise canceller.] 
Drescher does not specifically teach where Misawa teaches a first echo canceller and a first noise canceller.
Rejected for similar rationale and reasoning as claim 7
Drescher does not specifically teach where Lin teaches a buffer
Rejected for similar rationale and reasoning as claim 2


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655